DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-20 are rejected under 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a computer-implemented method for quantifying a diversity value of observations in a training data set for training a machine learning model comprising: creating, by a processor, a matrix data structure storing a plurality of feature data records describing the observations in the training data set; computing a covariance of the matrix data structure; and determining the diversity value of the training data set based on the computed covariance.The limitations of claim 1: 
creating,…, a matrix data structure storing a plurality of feature data records describing the observations in the training data set, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. 
computing a covariance of the matrix data structure, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person computing a covariance of the matrix data structure on paper. 
and determining the diversity value of the training data set based on the computed covariance, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally determining a diversity value of the training data based on computed covariance on pen and paper. 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “computer implemented method” and “a processor”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f).



	Claim 8 and 15 are similarly rejected, but for the recitation of a processor and computer readable storage media, which are generic computer components that that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the method of claim 1, further comprising: creating a covariance matrix data structure based on the matrix data structure, wherein the covariance is based on an inner product of the covariance matrix data structure.The limitations of claim 2: 
creating a covariance matrix data structure based on the matrix data structure, wherein the covariance is based on an inner product of the covariance matrix data structure, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally creating a covariance matrix data structure based on the inner product with pen and paper. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “computer implemented method”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. 

Claim 9 and 16 are similarly rejected, but for the recitation of a processor and computer readable storage media, which are generic computer components that that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the method of claim 2, wherein the covariance is computed based on a numerical property of the covariance matrix data structure.The limitations of claim 3: 
covariance is computed based on a numerical property of the covariance matrix data structure, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “computer implemented method”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. 

Claim 10 and 17 are similarly rejected, but for the recitation of a processor and computer readable storage media, which are generic computer components that that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the method of claim 10, wherein the 
the numerical property is a stable rank, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally and calculating the covariance based on a numerical property that is a stable rank. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “computer implemented method”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. 

Claim 11 and 18 are similarly rejected, but for the recitation of a processor and computer readable storage media, which are generic computer components that that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the method of claim 1, further comprising: iteratively resampling the training data set until the diversity value meets a threshold criterion.
The limitations of claim 5: 
iteratively resampling the training data set until the diversity value meets a threshold criterion, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally sampling the data until the diversity value is meets a crriteria. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “computer implemented method”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f).



Claim 12 and 19 are similarly rejected, but for the recitation of a processor and computer readable storage media, which are generic computer components that that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the method of claim 5, wherein the resampling of the training data set is based on a diversity sampling scheme, a uniform sampling scheme, or a combination thereof.
The limitations of claim 6: 
the resampling of the training data set is based on a diversity sampling scheme, a uniform sampling scheme, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed in the mind. The context of this claim encompasses a person thinking and mentally sampling based on the listed sampling schemes. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
The abstract idea is not integrated into to a practical application. The claim recites generic computer components (e.g. “computer implemented method”) that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application. See MPEP 2106.05(b) or 2106.05(f).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application. 

Claim 13 are similarly rejected, but for the recitation of a processor and computer readable storage media, which are generic computer components that that amount to no more than mere instructions to apply the exception, however, it does not integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 5-8, 12-15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chickering (U.S.20160162802) in view of Anaraki (Estimation of the sample covariance matrix from compressive measurements).

Regarding claim 8, Chickering teaches an apparatus for quantifying a diversity value of observations in a training data (Chickering: Paragraph [0059] “the number of observations increases, the score decreases. Additionally, as the number of observations decreases (or if only a diverse selection of observations is made), the score increases. Thus, a subset labelset of unlabeled observations can be identified for the particular pool or pools of observations. Thereafter, the auxiliary machine learning model 112 can be configured to select sample unlabeled observations only from the subset labelset to increase diversity in the unlabeled samples.” An apparatus for quantifying a diversity value of observations in a training data is taught as a score that measures the diversity in the data sample observations.) set for training a machine learning model (Chickering: Paragraph [0079] “retraining the auxiliary machine learning model with the at least one new labeled observation subsequent to refining the capacity of the target machine learning model.” Set for training a machine learning model is taught as the retraining based on implemented diversity in the target machine learning model. Also refer to claim 9 of the prior art.) comprising: at least one processor (Chickering: Paragraph [0022] “single-processor or multiprocessor systems” At least one processor is taught as single-processor.); and at least one memory including computer program code for one or more programs (Chickering: Paragraph [0072] “removable and non-removable media implemented in any method or technology for storage of information such as computer-executable instructions, data structures, program modules or other data…memory” At least one memory including computer program code for one or more programs is taught as removable and non-removable media implemented in any method or technology for storage of information such as computer-executable instructions.), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following (Chickering: Paragraph [0029] “computer-executable instructions that are configured to direct a processor to implement the active machine learning system” At least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following is taught as computer-executable instructions that are configured to direct a processor to implement the active machine learning system.), 
… storing a plurality of features (Chickering: Paragraph [0019] “new high-quality labeled training examples can be produced and used to determine features to add or remove from the target machine learning model” Storing a plurality of features is taught as new high-quality labeled training examples can be produced and used to determine features.) describing the observations in the training data set (Chickering: Paragraph [0017] “the phrase “diversity” and variations thereof refer to a set of observations having many differences between individual observations of the set.” Describing the observations in the training data set is taught as the set of observations that are used for training the machine learning system.); 
…; ... 

Anaraki further teaches create a matrix … (Anaraki: Page 2, Section 2.2 “Consider a collection of data samples x1, . . . , xn in R p and let X = [x1, . . . , xn] ∈ R p×n be a matrix whose i-th column is the data sample xi .” Create a matrix is taught as the collection of data samples that are represented as a matrix.); computing a covariance of the matrix (Anaraki: Abstract “our algorithm can be used to estimate the covariance matrix”); and determining the diversity value of the training data set based on the computed covariance (Anaraki: Page 11. “To explain this, let us consider the stable rank β := kCnk 2 F /kCnk 2 2 , where kCnkF represents the Frobenius norm of the sample covariance matrix Cn.” Determining the diversity value of the training data set based on the computed covariance is taught as the stable rank which is based on the Frobenius norm of the sample covariance matrix. The applicant’s specification defines in Paragraph [0037] that the value of the stable rank of the covariance matrix as the diversity value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of implementing diversity in a machine leaning system of Chickering with the covariance matrix of Anarakiin order to allow implementing a method of estimating the covariance matrix, while achieving significant savings in computation cost (Anaraki: Page 11. “In fact, we showed that our approach can be used to estimate the covariance matrix, while achieving significant savings in computation cost.”).

Claim 1 and 15 are similarly rejected, refer to claim 8 for further analysis.
Regarding claim 12, Chickering in view Anaraki teaches the apparatus of claim 8, Chickering further teaches wherein the apparatus is further caused to: iteratively resample the training data set until the diversity value meets a threshold criterion (Chickering: Paragraph [0061] “Regarding the threshold-based approach, a threshold 506 can be chosen such that an expected score is 0.5 or greater. Thereafter, sampling is made only within the subset labelset, and samples are chosen uniformly. Upon receiving feedback of the actual scores for sampled unlabeled observations” The sampling process is carried out based on the score or whether the diversity meets a score that is .5 or greater. Paragraph [0045] “the auxiliary machine learning model 112 can determine a subset labelset, such as from labeled observations 132, wherein selection from that subset labelset provides an assurance of at least a minimal level of diversity. Both submodular functions for diversity and a threshold-based approach to determining the subset labelset are described” The threshold is further taught by the minimal level of diversity. Refer to Paragraph [0053] for teachings of iterative refinement of the target machine learning model.). 
Claim 5 and 19 are similarly rejected, refer to claim 12 for further analysis.
Regarding claim 13, Chickering in view of Anaraki teaches the apparatus of claim 12, Chickering further teaches wherein the resampling of the training data set is based on a diversity sampling scheme, a uniform sampling scheme (Chickering: Paragraph [0061] “Regarding the threshold-based approach, a threshold 506 can be chosen such that an expected score is 0.5 or greater. Thereafter, sampling is made only within the subset labelset, and samples are chosen uniformly. Upon receiving feedback of the actual scores for sampled unlabeled observations (e.g., through comparison component 118), the threshold can be calibrated automatically to maintain the expected score of 0.5 or greater.” A uniform sampling scheme is taught as the samples are chosen uniformly. The system is resampled until the expected score is 0.5 or greater and the machine learning model is refined.), or a combination thereof. 
Claim 6 is similarly rejected, refer to claim 13 for further analysis.
Regarding claim 14, Chickering in view of Anaraki teach the apparatus of claim 8, wherein the apparatus is further caused to: initiate a training of the machine learning model (Chickering: Paragraph [0038] “ initiating an active learning process with the auxiliary machine learning model 112, at block 202. For example, the active machine learning system 110 can direct the auxiliary machine learning model 112 to select one or more sample unlabeled observations 116 for processing and outputting a score. The featuring component 122 can process the score.” Initiate a training of the machine learning model is taught as initiating an active learning process to output a new score. Paragraph [0093] touches more on refining the machine learning model based on the score.) based on a determination that the diversity value meets a threshold criterion (Chickering: Paragraph [0061] “Regarding the threshold-based approach, a threshold 506 can be chosen such that an expected score is 0.5 or greater. Thereafter, sampling is made only within the subset labelset, and samples are chosen uniformly. Upon receiving feedback of the actual scores for sampled unlabeled observations (e.g., through comparison component 118), the threshold can be calibrated automatically to maintain the expected score of 0.5 or greater.” A uniform sampling scheme is taught as the samples are chosen uniformly. The system is resampled until the expected score is 0.5 or greater and the machine learning model is refined. The score describes the level of diversity amongst the training data. ).

Claim 7 and 20 are similarly rejected, refer to claim 14 for further analysis.

Claim 2-4, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chickering (U.S.20160162802) in view of Anaraki (Estimation of the sample covariance matrix from compressive measurements) and Towsley (Correlation Angles and Inner Products: Application to a Problem from Physics).
Regarding claim 9, Chickering in view of Anaraki teaches the apparatus of claim 8, Anaraki further teaches wherein the apparatus is further caused to: create a covariance matrix based on the matrix (Anaraki: Page 10. “Our proposed approach is used to estimate the sample covariance matrix of the full data” Create a covariance matrix based on the matrix is taught as estimate the sample covariance matrix of the full data.)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of implementing diversity in a machine leaning system of Chickering with the covariance matrix of Anaraki. The motivation behind this technique is that RiRT i xi approximates the projection of xi onto the column space of Ri ∈ R p×m, where the expensive matrix inverse is eliminated in Ri(RT i Ri) −1RT i xi, thereby estimating the covariance matrix, while achieving significant savings in computation cost (Anaraki: Page 11. “In fact, we showed that our approach can be used to estimate the covariance matrix, while achieving significant savings in computation cost.”).
Chickering in view of Anaraki does not explicitly disclose…, wherein the covariance is based on an inner product of the covariance matrix. 
Towsley further teaches , wherein the covariance is based on an inner product of the covariance matrix (Towsley: Page 1 “Covariance is used as an inner product on a formal vector space built on n random variables to define measures of correlation Md across a set of vectors in a d-dimensional space” The covariance is based on an inner product of the covariance matrix is taught as the covariance is used as an inner product on a formal vector space.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chickering and Anaraki with the Covariance used as an inner product of Towsley in order to allow defining measures of correlation across a set of vectors in a d-dimensional space, thereby achieving a better measure of correlation (Towsley: Page 1. “It was suggested that a better measure of correlation among the N indices could be based upon the area of the spherical triangles created by the N vectors on the unit sphere.”).

Claim 2 and 16 are similarly rejected, refer to claim 9 for further analysis.
Regarding claim 10, Chickerin in view of Anaraki and Towsley teaches the apparatus of claim 9, Anaraki further teaches wherein the covariance is computed based on a numerical property of (Anaraki: Page 11. “To explain this, let us consider the stable rank β := kCnk 2 F /kCnk 2 2 , where kCnkF represents the Frobenius norm of the sample covariance matrix Cn.” The covariance is computed based on a numerical property of the covariance matrix is taught as the stable rank (numerical property of the covariance matrix)which is based on the Frobenius norm of the sample covariance matrix. The applicant’s specification defines in Paragraph [0037] that the value of the stable rank of the covariance matrix as the diversity value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of implementing diversity in a machine leaning system of Chickering with the covariance matrix of Anarakiin order to allow implementing a method of estimating the covariance matrix, while achieving significant savings in computation cost (Anaraki: Page 11. “In fact, we showed that our approach can be used to estimate the covariance matrix, while achieving significant savings in computation cost.”).
 
Claim 3 and 17 are similarly rejected, refer to claim 10 for further analysis.
Regarding claim 11, Chickering in view Anaraki and Towsley teaches the apparatus of claim 10, wherein the numerical property is a stable rank (Anaraki: Page 11. “To explain this, let us consider the stable rank β := kCnk 2 F /kCnk 2 2 , where kCnkF represents the Frobenius norm of the sample covariance matrix Cn.” The covariance is computed based on a numerical property of the covariance matrix is taught as the stable rank (numerical property) which is based on the Frobenius norm of the sample covariance matrix. The applicant’s specification defines in Paragraph [0037] that the value of the stable rank of the covariance matrix as the diversity value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of implementing diversity in a machine leaning system of Chickering with the covariance matrix of Anarakiin order to allow implementing a method of estimating the covariance matrix, while achieving significant savings in computation cost (Anaraki: Page 11. “In fact, we showed that our approach can be used to estimate the covariance matrix, while achieving significant savings in computation cost.”).

	Claim 4 and 18 are similarly rejected, refer to claim 11 for further analysis.
  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.A.S./            Examiner, Art Unit 2123                                                                                                                                                                                            
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116